EXECUTIVE EMPLOYMENT AGREEMENT
 
This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into
effective as of April 1, 2008 (the “Effective Date”), by and between Regency GP
LLC, a Delaware limited liability company (together with its successors and
assigns permitted hereunder, the “Company”), and Byron R. Kelley (the
“Executive”).
 
WHEREAS, the Company and Executive desire to provide for Executive’s employment
by the Company commencing upon the Effective Date on the terms and conditions
set forth herein.
 
NOW, THEREFORE, THE PARTIES HERETO HEREBY AGREE AS FOLLOWS:
 
1. TERM.
 
Subject to Section 3, the Company hereby agrees to employ Executive, and
Executive hereby agrees to be employed by the Company, in accordance with the
terms and provisions of this Agreement.  The term of this Agreement (the “Term”)
shall be the period commencing on the Effective Date and ending on the second
anniversary of the Effective Date; provided, however, that commencing on such
second anniversary date of the Effective Date, and on each anniversary of such
date occurring thereafter, the Term automatically shall be extended for one
additional year to the next anniversary of the Effective Date unless at least
365 days prior to the ensuing expiration date, the Company or Executive shall
have given written notice to the other that it or he, as applicable, does not
wish to extend this Agreement (a “Non-Renewal Notice”).  If the Term ends due to
a non-renewal, Executive shall continue after such termination as an “at will
employee.”  Notwithstanding, the foregoing, in the event a Change in Control
occurs during the Term, the Term automatically shall be extended to the second
anniversary of the effective date of such Change in Control.  For purposes of
this Agreement, a “Change in Control” means and shall be deemed to have occurred
only upon the date that the GE EFS Group ceases to be the “beneficial owner” (as
such term is defined in Rule 13d-3 and Rule 13d-5 of the Securities Exchange Act
of 1934, as amended), directly or indirectly, of at least 50% of the combined
voting power of the then outstanding voting securities of the Company.  For
purposes of this Agreement, “GE EFS Group” means Regency GP Acquirer L.P., a
Delaware limited partnership, Regency LP Acquirer LP, a Delaware limited
partnership, and any Person (as defined in Section 9(e)(iv)) that, directly or
indirectly, controls Regency GP Acquirer LP or Regency LP Acquirer LP and their
respective directors, officers, shareholders, members, managers, representatives
of management committees and employees (and members of their respective families
and trusts for the primary benefit of such family members).
 
2.  TERMS OF EMPLOYMENT.
 
(a)  
Position and Duties.

 
(i) During the Term, Executive shall serve as the Chief Executive Officer and
President of the Company and, in so doing, shall report to the Board of
Directors or comparable managing body of the Company (the “Board”).  In
addition, Executive shall be appointed as a member of the Board and, if elected,
serve as the Chairman of the Board.  Executive shall have supervision and
control over, and responsibility for, such management and operational functions
of the Company currently assigned to such positions, and he shall have such
other powers and duties as may from time to time be prescribed by the Board, so
long as such powers and duties are reasonable and customary for the Chief
Executive Officer of an enterprise or division comparable to the Company.
 

 
 

--------------------------------------------------------------------------------

 

(ii) During the Term, Executive agrees to serve, if elected or appointed to any
such positions, as a member of the board of directors of each subsidiary and
affiliate of the Company, and as an officer of each subsidiary and affiliate of
the Company; provided, however, that Executive is indemnified for serving in any
and all such capacities in a manner acceptable to the Company and
Executive.  Executive agrees that he shall not be entitled to receive any
compensation for serving as a member of the Board or as an officer or director
of any other Person as provided in this Section 2(a)(ii) other than the
compensation to be paid to Executive pursuant to this Agreement or any other
written agreement between the Company and Executive.
 
(iii) During the Term, and excluding any periods of vacation and sick leave to
which Executive is entitled and periods of Disability (as defined in Section
3(a)), Executive agrees to devote substantially all of his business time and
attention to the business and affairs of the Company and perform his lawful
duties and responsibilities in good faith.  During the Term, it shall not be a
violation of this Agreement for Executive to manage his personal investments, so
long as such activities do not materially interfere with the performance of
Executive’s duties and responsibilities under this Agreement.  Executive agrees
that, without the written approval of the Board he shall not serve on the board
or committee of any Person (other than charitable non-profit organizations) or
engage in any other business activities without the prior consent of the Board,
which consent shall not be unreasonably withheld.
 
(iv) The parties expressly acknowledge that any performance of Executive’s
duties and responsibilities hereunder shall necessitate, and the Company shall
provide, access to and the disclosure of Confidential Information (as defined in
Section 6(a) below) to Executive and that Executive’s duties and
responsibilities shall include the development of the Company’s goodwill through
Executive’s contacts with the Company’s customers and suppliers.  Such access to
and disclosure of Confidential Information by the Company to Executive, and such
development of goodwill by Executive on behalf of the Company, shall commence
immediately upon the Effective Date.
 
(b)  
Compensation During the Term.

 
(i) Base Salary.  Executive shall receive an annual base salary (the “Annual
Base Salary”), which shall be paid in accordance with the customary payroll
practices of the Company, at the rate of $475,000 (prorated for any partial
calendar year of the Term).  The Annual Base Salary shall be reviewed by the
Board (or the compensation committee thereof) at least as often as the
compensation of other senior executives of the Company is reviewed, and may be
increased (but not decreased below the amount set forth in the first sentence of
this Section 2(b)(i)) at any time in the sole discretion of the Board (or the
compensation committee thereof).  Any increase in Annual Base Salary shall not
serve to limit or reduce any other obligation to Executive under this
Agreement.  The term “Annual Base Salary” as utilized in this Agreement shall
refer to the Annual Base Salary as then in effect.  Notwithstanding anything in
this Agreement to the contrary, amounts paid to Executive under the Company’s
short-term disability plan or policy shall reduce the amount of Annual Base
Salary otherwise then payable to Executive.
 

 
 

--------------------------------------------------------------------------------

 

(ii) Bonuses.  Executive shall be eligible to receive an annual performance
bonus (a “Bonus”) in accordance with the annual bonus plan of the Company for
executives (the “Bonus Plan”).  The Bonus Plan shall have objective performance
standards established annually by the Board.  Executive has a targeted bonus
equal to his Annual Base Salary, if such performance standards are
achieved.  Without regard to the standards achieved, for the 2008 calendar year
Executive shall receive a Bonus of not less than $400,000 and for the 2009
calendar year a Bonus of not less than $200,000.  The Bonus shall be payable on
the first day of the first calendar month after the determination of the extent
to which the Company achieved such performance targets for the calendar year to
which the Bonus relates, but not later than the March 15 following the
completion of such calendar year.
 
(iii) Incentive, Savings and Retirement Plans.  Executive shall be entitled to
participate in all incentive, savings and retirement plans, practices, policies
and programs applicable generally to other executives of the Company.
 
(iv) Welfare Benefit Plans.  Executive and Executive’s family shall be eligible
to participate in all employee welfare benefit plans, practices, policies and
programs provided by the Company to the extent applicable generally to other
executives of the Company.
 
(v) Expenses.  Executive shall be entitled to receive prompt reimbursement for
all reasonable business expenses incurred by Executive in accordance with the
policies, practices and procedures of the Company applicable generally to
executives.
 
(vi) Vacation and Holidays.  Executive shall be entitled to 27 days of paid
vacation time each calendar year (prorated for any partial calendar year of
employment), accrued in accordance with the Company’s vacation policy, in
addition to those days designated as paid holidays in accordance with the plans,
policies, programs and practices of the Company for its executive
officers.  Unused vacation time may not be carried over to the next year.
 
(vii) Perquisites.  Executive shall be entitled to receive (in addition to the
benefits described above) such perquisites and fringe benefits appertaining to
his position in accordance with any practice established by the
Board.  Executive shall be furnished with all such facilities and services
suitable to his position and adequate for the performance of his duties.
 
(viii) LTIP Awards.  As of the Effective Date, the Board will grant to Executive
the following awards under the Regency Gas Long Term Incentive Plan (“LTIP”):  a
grant of 56,300 Restricted Units substantially in the form of the grant
agreement attached hereto as Attachment A; and a grant of 50,000 Restricted
Units substantially in the form of the grant agreement attached hereto as
Attachment B.
 
(ix) Additional Award.  Upon Executive providing proof from his former employer
that, as a result of his resignation from such employer, Executive has forfeited
any portion of the benefits he had accrued under his former employer’s Executive
Retirement Plan, Supplemental Retirement Plan or Supplemental Savings Plan, the
Board will grant to Executive up to an additional 7,500 Restricted Units under
the LTIP effective as of April 1, 2008, under the same terms and conditions of
this Agreement and Attachment A.  The total number of Restricted Units granted
pursuant to this Section 2(b)(ix) shall be equal to (a) 7,500, multiplied by (b)
a percentage derived by dividing the dollar amount forfeited by Executive at the
date of his termination by $225,000.
 

 
 

--------------------------------------------------------------------------------

 

(x) Allowances and Travel Expenses.  The Company shall promptly pay or reimburse
Executive, on a grossed-up basis (as provided below), for the following expenses
he reasonably incurs in commuting to and from work between Houston and
Dallas:  (1) the cost of airplane tickets (for travel that is consistent with
the Company’s policy) and for the actual vehicle mileage for trips to and from
Houston at the Company mileage rate and any direct automobile expenses incurred
on such trips, and (2) the cost of staying in a hotel in Dallas (or other
similar temporary residence)  The reimbursement for the cost of hotel expenses
in Dallas shall be limited to a two-month period following the Effective
Date.  The grossed-up amount shall be determined by dividing actual expenses by
a factor of .63.  Additionally, the Company shall pay monthly to Executive a
monthly living allowance of $4,500, less applicable taxes and withholdings,
until the date Executive and his family’s permanent residence is within 50 miles
of the Company’s headquarters.
 
(xi) Reimbursements.  Notwithstanding anything to the contrary contained herein,
and whether or not this Agreement has been terminated for any reason, any
reimbursement by the Company to Executive of any costs and expenses under this
Agreement shall be made by the Company upon or as soon as practicable following
the receipt of supporting documentation reasonably satisfactory to the Company,
but in no event later than the close of Executive’s taxable year following the
taxable year in which the cost or expense is incurred by Executive.  The
expenses incurred by Executive in any calendar year that are eligible for
reimbursement under this Agreement shall not affect the expenses incurred by
Executive in any other calendar year that are eligible for reimbursement
hereunder and Executive’s right to receive any reimbursement hereunder shall not
be subject to liquidation or exchange for any other benefit.
 
(xii) Indemnification/D&O Insurance.  Executive shall be indemnified and receive
advances of expenses from the Partnership in accordance with Section 7.7 of the
Agreement of Limited Partnership of Regency Energy Partners LP, and Section 9.1
of the Limited Liability Company Agreement of the Company, each as amended from
time to time.  The Company shall, or shall cause the Partnership to, maintain
D&O Insurance coverage at levels consistent with industry standards.
 
3.  TERMINATION OF EMPLOYMENT.
 
(a) Death or Disability.  Executive’s employment shall terminate automatically
upon Executive’s death during the Term.  If a Disability occurs during the Term,
the Company may give to Executive written notice in accordance with Section
12(b) of its intention to terminate Executive’s employment.  In such event,
Executive’s employment with the Company shall terminate effective on the 30th
day after such notice is given to Executive (the “Disability Effective Date”),
provided that, within the 30 days after such receipt, Executive shall not have
returned to the full-time performance of Executive’s duties.  For purposes of
this Agreement,
 

 
 

--------------------------------------------------------------------------------

 
 
“Disability” shall mean Executive’s inability to perform his duties and
obligations hereunder, with or without reasonable accommodation, for the period
contained in the Company’s effective long-term disability plan (“LTD Plan”) and
in the event no such LTD Plan exists, such period shall be 180 consecutive days,
due to a mental or physical incapacity as determined by a physician mutually
selected by the Company and Executive or his representative.  Notwithstanding
anything in this Agreement to the contrary, in the event of any incapacity or
Disability of Executive, the Company may, for the period of such incapacity or
Disability, assign Executive’s duties to any other employee of the Company or
may engage or hire a third party to perform such duties and any such action
shall not be deemed “Good Reason” for Executive to terminate this Agreement
pursuant to Section 3(c).
 
(b) Cause.  The Board may terminate Executive’s employment during the Term for
Cause or without Cause.  For purposes of this Agreement, “Cause” shall mean (i)
a breach by Executive of Executive’s obligations under Section 2(a) (other than
as a result of physical or mental incapacity or other Disability) which
constitutes a material nonperformance by Executive of his obligations and duties
under Section 2(a); (ii) commission by Executive of an act of fraud upon, or
willful misconduct with respect to, the Company or an affiliate; (iii) a
material breach by Executive of Section 6 or a breach by Executive of Section 7,
9 or 11 hereof; (iv) the conviction of Executive of any felony or a misdemeanor
involving moral turpitude, or a plea by Executive of other than not guilty to a
felony or such a misdemeanor; (v) conduct that results in the Company or any of
its affiliates suffering a public disgrace or public disrepute, or (vi) the
failure of Executive to carry out, or comply with, in any material respect, any
directive (in compliance with law) of the Board consistent with the terms of
this Agreement.  Notwithstanding the foregoing, no act or omission shall
constitute “Cause” for purposes of this Agreement unless the Board provides
Executive written notice clearly and fully describing the particular acts or
omissions which the Board reasonably believes in good faith constitutes “Cause”
and, with respect to acts or omissions in clauses (i) and (vi), Executive fails
to remedy such acts or omissions within 10 days of his receipt of such
notice.  Executive shall have the right to contest a determination of Cause by
the Board by requesting arbitration in accordance with the terms of Section
12(h) hereof, but such request shall not affect the Company’s right to terminate
or to have terminated Executive’s employment hereunder.
 
For purposes of this Agreement, “without Cause” shall mean a termination of
Executive’s employment during the Term by the Board for any reason other than a
termination for Cause (it being understood that a termination resulting from
Executive’s death or Disability shall not constitute a termination “without
Cause”).
 
(c) Good Reason.  Executive’s employment may be terminated during the Term by
Executive for Good Reason or without Good Reason; provided, however, that
Executive may not terminate his employment for Good Reason unless (i) Executive
has given the Company prior written notice of his intent to terminate his
employment for Good Reason, which notice must be given within 30 days of the
event alleged to constitute Good Reason and must specify the facts and
circumstances constituting Good Reason, and (ii) the Company has 30 days after
its receipt of such notice to remedy the event if and to the extent the event is
described under Section 3(c)(i) and (iii).  If the Company has not remedied such
event constituting Good Reason under Section 3(c)(i) and (iii) by the end of
such 30-day period, Executive’s employment shall be terminated by Good Reason on
the 31st day.  If the Company timely remedies such event,
 

 
 

--------------------------------------------------------------------------------

 
 
Executive’s employment shall continue.  For purposes of this Agreement, “Good
Reason” shall mean:
 
(i) a material reduction in Executive’s authority, duties or responsibilities as
contemplated by Section 2(a), excluding for this purpose (A) an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by the Company after receipt of notice thereof given by Executive), (B)
any diminution during any period of Executive’s incapacity or Disability, and
(C) the failure to elect or re-elect Executive as Chairman of the Board or the
removal of Executive as the Chairman of the Board;
 
(ii) a reduction in Executive’s Annual Base Salary;
 
(iii) without limiting the foregoing, any other material breach by the Company
of a material provision of this Agreement; or
 
(iv) the relocation of the Company’s corporate office to any location outside of
Texas.
 
(f) Notice of Termination.  Any termination by the Company for Cause or without
Cause, or by Executive for Good Reason or without Good Reason, shall be
communicated by Notice of Termination to the other party hereto given in
accordance with Section 12(b).  For purposes of this Agreement, a “Notice of
Termination” means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon and (ii) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so
indicated.  The failure by Executive or the Company to set forth in the Notice
of Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of Executive or the Company hereunder
or preclude Executive or the Company from subsequently asserting such fact or
circumstance in enforcing Executive’s or the Company’s rights hereunder.
 
(g) Date of Termination.  “Date of Termination” means (i) if Executive’s
employment is terminated by his death, the date of his death; (ii) if
Executive’s employment is terminated by a Disability, as specified in Section
3(a); (iii) if Executive’s employment is terminated by the Company for Cause,
then the date specified in the Notice of Termination; (iv) if Executive’s
employment is terminated by Executive for Good Reason, as specified in Section
3(c); and (v) if Executive’s employment is terminated for any other reason, the
effective date of termination as stated in the Notice of Termination, which
shall not be before the expiration of the 60-day period following the date on
which the Notice of Termination is given, unless mutually agreed to by the
parties.  Effective upon his termination of employment for any reason, Executive
hereby resigns as an officer and director of the Company and each affiliate for
which he may serve as an officer or a director.
 
4.  OBLIGATIONS OF THE COMPANY UPON TERMINATION.
 
(a) Good Reason; by the Company Other Than for Cause, Death or Disability.  If,
during the Term, (i) the Company shall terminate Executive’s employment other
than for Cause (it being understood that a termination resulting from
Executive’s death or Disability shall not
 

 
 

--------------------------------------------------------------------------------

 
 
constitute a termination “other than for Cause,” which such events are addressed
in Section 4(b)) or (ii) Executive shall terminate his employment for Good
Reason:
 
(i) The Company shall pay to Executive (or the executor of his estate or
representative, if applicable), within 10 days after the Date of Termination, a
lump sum in cash equal to (1) Executive’s Annual Base Salary through the Date of
Termination to the extent earned but not yet paid, (2) the unpaid Bonus due
Executive, if any, with respect to the calendar year immediately preceding the
calendar year in which Executive’s employment is terminated, (3) the value of
any vacation accrued, but not taken, in the calendar year in which Executive’s
employment is terminated, and (4) the amount due for any reimbursable expenses
incurred by Executive prior to the Date of Termination (together, the “Accrued
Obligations”).
 
(ii) The Company shall pay to Executive (or the executor of his estate or
representative, if applicable), within the 60-day period provided in Section
4(d) below, a lump sum in cash (less applicable taxes) equal to four times
Executive’s Annual Base Salary; provided, however, if the Company, in its sole
discretion, elects to waive the non-competition restrictions contained in
Section 9(a)(i) through 9(a)(iii) and Section 9(b), the amount to be paid
Executive shall be reduced to two times his Annual Base Salary; provided
further, however, if Executive’s Date of Termination occurs within three months
preceding or on or within two years following a Change in Control, then the
amount of severance payable pursuant to this Section 4(a)(ii) shall be four
times Executive’s Annual Base Salary, whether or not the Company waives the
non-competition restrictions in Section 9 (with respect to a Date of Termination
that occurs within the three-month period preceding a Change in Control, if
Executive has already been paid pursuant to this Section 4(a)(ii) before the
Change in Control occurs and Executive is entitled to an additional amount
pursuant to this Section 4(a)(ii), such additional amount shall be paid within
10 days of the Change in Control).
 
(iii) Subject to Section 4(d), if Executive (and the eligible members of his
family) timely elect COBRA continuation coverage, the monthly premium for the
first 12 months of such COBRA continuation coverage shall be the monthly premium
charged to an active employee for similar coverage.
 
(b) Death or Disability.  If Executive’s employment is terminated by reason of
Executive’s death or Disability during the Term, the Company shall pay to
Executive or his legal representatives, as applicable, the Accrued Obligations
in a lump sum in cash within 10 days after the Date of Termination and, if such
termination is a result of Executive’s Disability, until the earlier of such
time as Executive reaches age 65 or dies, if the LTD Plan limits the disability
payments to an amount less than 60% of Executive’s Annual Base Salary, the
Company shall pay to Executive on a monthly basis the difference between the
disability payments Executive actually receives under the LTD Plan and the
disability payments Executive would have received thereunder but for such
limitation.  The Company shall have no further obligations to Executive or his
legal representatives under this Agreement.
 
(c) Cause; by Executive Other than for Good Reason.  If, during the Term, the
Company terminates Executive’s employment for Cause or Executive terminates his
employment without Good Reason, the Company shall have no further obligations to
Executive
 

 
 

--------------------------------------------------------------------------------

 

under this Agreement other than for the payment of any Accrued Obligations
within 10 days after the Date of Termination.
 
(d) Release.  Notwithstanding anything in this Agreement to the contrary,
Executive shall not be entitled to receive the payments provided under Sections
4(a)(ii) and (a)(iii) of this Agreement unless, within 60 days of his Date of
Termination, (i) he executes a general release and waiver agreement in a form
reasonably acceptable to the Company and (ii) such release has become
nonrevocable by Executive.
 
(e) 409A Delay in Payments.  Notwithstanding anything in this Agreement to the
contrary, if on the date of Executive’s separation from service Executive is a
“specified employee,” as defined in Section 409A of the Code, then all or a
portion of any payments, benefits, or reimbursements under this Agreement that
would be subject to the additional tax provided by Section 409A(a)(1)(B) of the
Code if not delayed as required by Section 409A(a)(2)(B)(i) of the Code shall be
delayed until the first business day of the seventh month following his
separation from service date (or, if earlier, Executive’s date of death) and
shall be paid to Executive in a lump sum (without interest) on such date.
 
5. FULL SETTLEMENT, MITIGATION.
 
In no event shall Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to Executive under any
of the provisions of this Agreement, and such amounts shall not be reduced
whether or not Executive obtains other employment.  Neither Executive nor the
Company, shall be liable to the other party for any damages in addition to the
amounts payable under Section 4 arising out of the termination of Executive’s
employment prior to the end of the Term; provided, however, that the Company
shall be entitled to seek damages for any breach by Executive of Sections 6, 7,
9 or 11 or his criminal misconduct.
 
6.  CONFIDENTIAL INFORMATION.
 
(a) Executive acknowledges that the Company and its affiliates have trade,
business and financial secrets and other confidential and proprietary
information, observations and data, including information concerning acquisition
opportunities in or reasonably related to the Company’s business of which
Executive will become aware during the Term (collectively, the “Confidential
Information”).  As defined herein, Confidential Information shall not include
information that (i) is already in Executive’s possession as of the Effective
Date and which information is not known by Executive to be subject to another
confidentiality agreement with the Company, (ii) has previously become available
in the public domain, (iii) is required to be disclosed pursuant to any
applicable state, federal or other laws, including securities laws, or (iv)
becomes available to Executive on a non-confidential basis from a source other
than the Company, so long as such source is not known by Executive (after
reasonable inquiry) to be subject to another confidentiality agreement with the
Company.
 
(b) The Company shall, during the time that Executive is employed by the
Company, disclose or entrust to Executive, or provide Executive with access to,
or place Executive in a position to create or develop trade secrets or
confidential information belonging to the Company;
 

 
 

--------------------------------------------------------------------------------

 

(c) place Executive in a position to develop business goodwill belonging to the
Company; and disclose or entrust to Executive business opportunities to be
developed for Company.
 
(d) During his employment with the Company and thereafter, Executive shall (i)
hold such Confidential Information in confidence and (ii) not release such
information to any Person (other than Company employees and other Persons to
whom the Company has authorized Executive to disclose such information and then
only within the limits of any authorization for disclosure).
 
(e) Executive shall not use any Confidential Information for the benefit of any
Person other than the Company.
 
(f) As used in this Section 6, “Company” shall include the Company and any of
its direct or indirect subsidiaries and affiliates, including the Partnership.
 
7. SURRENDER OF MATERIALS UPON TERMINATION.
 
Upon any termination of Executive’s employment, Executive shall promptly return
to the Company all copies, in whatever form, of any and all Confidential
Information and other properties of the Company and its affiliates that are in
Executive’s possession, custody or control.
 
8.  SUCCESSORS.
 
(a) This Agreement is personal to Executive and, without the prior written
consent of the Company, shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Executive’s legal representatives.
 
(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.
 
(c) The Company may assign its rights hereunder (including the benefit of
Executive’s performance hereof) to any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company.  The Company shall require such successor
to assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform this Agreement (by express
agreement or operation of law) as if no such succession had taken place, and no
such assignment of this Agreement or transfer of Executive’s employment in
conjunction with such assignment shall constitute a termination of Executive’s
employment for purposes of this Agreement or shall entitle Executive to any
payments, benefits or other rights under Section 4 (except as specifically
provided therein) solely as a result of such assignment or transfer, without
prejudice to any other rights or privileges of Executive under this Agreement.
 
9.  
NON-COMPETITION AND NON-SOLICITATION.

 

 
 

--------------------------------------------------------------------------------

 

(a) As part of the consideration for the compensation and benefits to be paid to
Executive hereunder and the covenants made by the Company in Sections 2, 4 and
6, to protect the trade secrets and Confidential Information of the Company that
have been and will be entrusted to Executive immediately upon commencement of
the Term and thereafter, the business goodwill of the Company and its
subsidiaries and affiliates that will be developed in and through Executive
and/or the business opportunities that will be disclosed or entrusted to
Executive by the Company and its subsidiaries and affiliates immediately upon
commencement of the Term and thereafter, and as an additional incentive for the
Company to enter into this Agreement, from the Effective Date through two years
following the Date of Termination (the “Restricted Period”), Executive will not
(other than for the benefit of the Company pursuant to this Agreement), and will
not permit any member of the Restricted Party Group (as defined in Section
9(e)(v)) to, directly or indirectly, individually or as an officer, director,
employee, shareholder, consultant, member, contractor, partner, joint venturer,
agent, equity owner or in any capacity whatsoever (including without limitation
assisting any other member of the Restricted Party Group to):
 
(i) conduct, engage in, carry on or assist any other Person in conducting,
engaging in or carrying on, in any capacity, any Competing Business (as defined
in Section 9(e)(ii).
 
(ii) induce or attempt to induce any customer, supplier, licensee or other
business relation of the Company or any subsidiaries or affiliates of the
Company with whom Executive has had direct business contact in dealings during
the Term in the course of his employment with the Company, to cease doing
business with the Company or any of its subsidiaries or affiliates, or in any
way interfere with the relationship between any such customer, supplier,
licensee or business relation and the Company or any of its subsidiaries or
affiliates;
 
(iii) own, acquire, attempt to acquire or solicit the acquisition of, directly
or indirectly, any equity interest in any Competing Business;
 
(iv) hire, attempt to hire or contact or solicit with respect to hiring any
individual who was an employee of the Company or any of its subsidiaries during
the Term; provided, however, that the foregoing clause shall not prohibit (A)
any general advertisement or solicitation by Executive that is not directed
towards any such employee or group of employees of the Company or any subsidiary
thereof, (B) Executive from hiring any individual who responds to such general
advertisement or solicitation, so long as such individual is not an employee of
the Company or any subsidiary thereof at the time such individual responds to
such general advertisement or solicitation or (C) Executive from hiring any
individual who has not worked for the Company or any of its subsidiaries at any
time during the 180-day period immediately preceding the date that Executive
hires such individual; or
 
(v) cause, influence, induce, encourage or attempt to persuade any individual
employed by the Company or any subsidiary thereof to terminate his or her
employment relationship with the Company or any subsidiary thereof.
 

 
 

--------------------------------------------------------------------------------

 

(b) Nothing in this Section 9 shall prohibit any investment by Executive or any
other member of the Restricted Party Group in securities of any class of the
equity securities of a Competing Business, which are regularly traded or quoted
on a national securities exchange or an inter-dealer quotation system, provided
that the Restricted Party Group directly or indirectly collectively owns no more
than 5% of such class of securities, and no member of the Restricted Party Group
has the right, through the ownership of an equity interest, voting securities or
otherwise, to direct the activities of the Competing Business.
 
(c) Executive acknowledges that each of the covenants of Sections 9(a)(i)
through (vii) are in addition to, and shall not be construed as a limitation
upon, any other covenant provided in Section 9(a). Executive agrees that the
geographic boundaries, scope of prohibited activities, and time duration of each
of the covenants set forth in Sections 9(a)(i) through (v) are reasonable in
nature and are no broader than are necessary to maintain the confidentiality and
the goodwill of the Company’s Confidential Information, plans and services and
to protect the other legitimate business interests of the Company, including the
goodwill developed by Executive with the Company’s customers, suppliers,
licensees and business partners.  Executive further acknowledges that, during
the Term, Executive’s engagement hereunder shall necessitate, and the Company
will provide, access to or the disclosure of Confidential Information to
Executive and/or that Executive’s responsibilities shall include the development
of the Company’s goodwill through Executive’s contacts with the Company’s
customers, suppliers, licensees and business relations.
 
(d) The parties hereto intend that the covenants contained in each of Sections
9(a)(i) and (v) be construed as a series of separate covenants, one for each
county or other defined province in each geographic area in which the Company
conducts its business.  Except for geographic coverage, each such separate
covenant shall be deemed identical in terms to the applicable covenant contained
in Sections 9(a)(i) and (v). Furthermore, each of the covenants in Sections
9(a)(i) through (v) hereof shall be deemed a separate and independent covenant,
each being enforceable irrespective of the enforceability (with or without
reformation) of the other covenants contained in Sections 9(a)(i) through (v)
hereof.  In the event that any arbitrator or court of competent jurisdiction
shall determine that the scope, time or territorial restrictions set forth in
this Section 9 are unreasonable, then it is the intention of the parties that
such restrictions be enforced to the fullest extent that the arbitrator or
court, as applicable, deems reasonable and the Agreement shall thereby be
reformed.
 
(e) For purposes of this Agreement:
 
(i) “affiliate” means, with respect to any Person, each other Person that
directly or indirectly (through one or more intermediaries or otherwise)
controls, is controlled by or is under common control with such Person.  The
term “control” (including the terms “controlled by” and “under common control
with”) means the possession, directly or indirectly, of the actual power to
direct or cause the direction of the management policies of a Person, whether
through the ownership of stock, by contract, credit arrangement or otherwise.
 
(ii) “Competing Business” means any activity that is directly or indirectly
competitive with the business of the Company or any of its subsidiaries or
affiliates as conducted during the Term on or with respect to the Lands;
 

 
 

--------------------------------------------------------------------------------

 

(iii) “Lands” means (a) when used with respect to any action during the Term,
each and every county, parish or analogous geographic area in the United States
in which the Company or any of its subsidiaries or affiliates is conducting
business at the time of any action in question arising under this Section 9, and
(b) when used with respect to any action after the Date of Termination, each and
every county, parish or analogous geographic area in the United States in which
the Company or any of its subsidiaries or affiliates (i) was conducting business
or (ii)  with respect to which (1) the Board or management of the Company or its
subsidiaries or Affiliates was actively considering commencing conducting
business and (2) Executive was involved in planning the Company’s entry, or the
entry of any of its subsidiaries or affiliates, into those geographic areas or
jurisdictions), as of the Date of Termination;
 
(iv) “Person” means an individual or a corporation, partnership, limited
liability company, trust, joint venture, unincorporated organization,
association or other entity; and
 
(v) “Restricted Party Group” means Executive, together with (A) the Executive’s
immediate family members and (B) any Business Enterprise in which Executive
and/or any of Executive’s immediate family members collectively own or have the
right to acquire an equity interest in excess of 5% or otherwise have any right,
through the ownership of a voting interest or otherwise, to direct the
activities of such Business Enterprise.
 
10.  EFFECT OF AGREEMENT ON OTHER BENEFITS.
 
Nothing in this Agreement shall prevent or limit Executive’s continuing or
future participation in any benefit, plan, program, policy or practice provided
by the Company and for which Executive may qualify, nor shall anything herein
limit or otherwise adversely affect such rights as Executive may have under any
other contract or agreement entered into after the Effective Date with the
Company.  Amounts which are vested benefits or which Executive is otherwise
entitled to receive under any benefit, plan, policy, practice or program of, or
any contract or agreement entered into with the Company shall be payable in
accordance with such benefit, plan, policy, practice or program or contract or
agreement except as explicitly modified by this Agreement.
 
11.  NO PRIOR AGREEMENTS.
 
Executive hereby represents and warrants to the Company that the execution of
this Agreement by Executive and his employment by the Company and the
performance of Executive’s duties hereunder will not violate or be a breach of
any agreement, obligation or contract between Executive and a former employer or
any other Person.  Further, Executive agrees to indemnify the Company for any
claim, including attorneys’ fees and expenses of investigation, by any such
Person that such Person may now have or may hereafter come to have against the
Company based upon or arising out of any noncompetition agreement, invention or
secrecy agreement between Executive and such Person which was in existence as of
the Effective Date.  For purposes of clarity, this Agreement does not require or
obligate Executive in any way to disclose or use for the benefit of the Company,
any information that would result in the breach or violation of any agreement
with a former employer and Executive covenants that he will not breach or
violate any such agreement.
 

--------------------------------------------------------------------------------


 
12.  MISCELLANEOUS.
 
(a) Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas without reference to principles
of conflict of laws.
 
(b) Notices.  All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given by hand delivery, or by mail
(registered or certified mail, postage prepaid, return receipt requested) or by
any nationally recognized overnight courier service, providing proof of
delivery.  All communications hereunder shall be delivered to the respective
parties at the following addresses:
 
If to Executive:


Byron R. Kelley
at his most recent address
in the records of the Company


With a copy (which shall not constitute notice) to:


Gardere Wynne Sewell LLP
1601 Elm Street
Suite 3000
Dallas, TX 75201
Attn: Alan J. Perkins


If to the Company:


Regency Gas Services LLC
1700 Pacific, Suite 2900
Dallas, TX 75201
Attn:  General Counsel


or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice, requests, claims, demands and other
communications shall be deemed to have been received (i) the same day as sent if
given by hand delivery, (ii) five business days after sent if given by mail
(registered or certified mail, postage prepaid, return receipt requested) and
(iii) the next business day after sent if given by a nationally recognized
overnight courier.
 

--------------------------------------------------------------------------------


(c) Severability.  In the event that any provision of this Agreement, or the
application thereof to any Person or circumstance, is held by a court of
competent jurisdiction to be invalid, illegal, or unenforceable in any respect
under present or future laws effective during the effective term of any such
provision, such invalid, illegal or unenforceable provision shall be fully
severable, this Agreement shall then be construed and enforced as if such
invalid, illegal, or unenforceable provision had not been contained in this
Agreement, and the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance from this Agreement.  Furthermore,
in lieu of each such illegal, invalid, or unenforceable provision, there shall
be added automatically as part of this Agreement a provision as similar in terms
to such illegal, invalid or unenforceable provision as may be possible and be
legal, valid and enforceable.  Notwithstanding the above, in the event any such
invalidity, illegality or unenforceability of any portion of Section 9(a) is
caused by such provision being held to be excessively broad as to time,
duration, geographical scope, activity or subject in any jurisdiction, then such
provision shall, at the option of the Company, remain a part of this Agreement
and shall be reformed and construed within such jurisdiction by limiting and
reducing it so as to be enforceable to the extent compatible with then
applicable law.
 
(d) Tax Withholding.  The Company may withhold from any amounts payable under
this Agreement such federal, state or local taxes as shall be required to be
withheld pursuant to any applicable law or regulation.
 
(e) Amendment; Waiver.  This Agreement may not be amended or modified otherwise
than by a written agreement executed by the parties hereto or their respective
successors and legal representatives.  Executive’s or the Company’s failure to
insist upon strict compliance with any provision of this Agreement, or the
failure to assert any right Executive or the Company may have hereunder, shall
not be deemed to be a waiver of such provision or right or any other provision
or right of this Agreement.
 
(f) Entire Agreement.  The provisions of this Agreement and the grants of
Restricted Units attached hereto constitute the complete understanding and
agreement between the parties with respect to the subject matter hereof and this
Agreement supersedes all other agreements (written or oral) and understandings
prior to or contemporaneous with this Agreement pertaining to the subject matter
hereof.
 
(g) Counterparts.  This Agreement may be executed in two or more counterparts.
 
(h) Arbitration.  The Company and Executive agree to the resolution by binding
arbitration of all claims, demands, causes of action, disputes, controversies or
other matters in question (“claims”) arising out of this Agreement or
Executive’s employment (or its termination), whether in contract, tort or
otherwise and whether provided by statute or common law, that the Company may
have against Executive or that Executive may have against the Company or its
parents, subsidiaries and affiliates, and each of the foregoing entities’
respective officers, directors, employees or agents in their capacity as such or
otherwise; except that this agreement to arbitrate shall not limit the Company’s
right to seek equitable relief, including injunctive relief and specific
performance, as provided in Section 12(i).  Notwithstanding the foregoing,
however, this Section 12(h) shall not apply in the event Executive asserts any
claim arising under or related to ERISA.  The arbitrator may make an interim
award granting equitable relief to either party and such award may be enforced
like a final award.  Claims covered by this agreement to arbitrate also include
claims by Executive for breach of this Agreement or other claims arising out of
his employment, including but not limited to, wrongful termination,
discrimination (based on age, race, sex, disability, national origin, religion
or any other factor), statutory leave entitlements and retaliation.  The Company
and Executive agree that any arbitration shall be in accordance with the Federal
Arbitration Act (“FAA”) and, to the extent an issue is not addressed by the FAA,
with the then-current National Rules for the Resolution of Employment Disputes
of the American Arbitration Association (“AAA”) or such other rules of the AAA
as applicable to the claims being arbitrated.  The arbitration shall be
conducted by a single arbitrator, who shall be selected by agreement of the
parties or if they do not agree on an arbitrator within 15 days after either the
Company or Executive has made a demand for arbitration then the arbitrator will
be selected pursuant to the rules of the AAA.  If a party refuses to honor its
obligations under this Agreement to arbitrate, the other party may compel
arbitration in either federal or state court.   The arbitrator shall apply the
substantive law of the State of Texas (excluding Texas choice-of-law principles
that might call for the application of some other state’s law), or federal law,
or both as applicable to the claims asserted.  The arbitrator shall have
exclusive authority to resolve any dispute relating to the interpretation,
applicability, enforceability or formation of this Agreement to arbitrate,
including any claim that all or part of this Agreement is void or voidable and
any claim that an issue is not subject to arbitration.  The parties agree that
the exclusive venue for arbitration will be in the county in which the Company’s
headquarters are then located, and that any arbitration commenced in any other
venue will be transferred to such county upon the written request of any party
to this Agreement.  If permitted by law, the party in whose favor the arbitrator
renders the award may, in the discretion of the arbitrator, also be awarded all
costs and expenses actually incurred, including reasonable attorneys’ fees, and
costs, but excluding expert witness fees.  Any and all of the arbitrator’s
orders, decisions and awards may be enforceable in, and judgment upon any award
rendered by the arbitrator may be confirmed and entered by, any federal or state
court having jurisdiction.  All proceedings conducted pursuant to this agreement
to arbitrate, including any order, decision or award of the arbitrator, shall be
kept confidential by all parties except to the extent such disclosure is
required by law, or in a proceeding to enforce the rights hereunder.  THE
PARTIES ACKNOWLEDGE THAT, BY SIGNING THIS AGREEMENT, THEY ARE WAIVING ANY RIGHT
THAT THEY MAY HAVE TO A JURY TRIAL OR A COURT TRIAL OF ANY EMPLOYMENT-RELATED
CLAIM.
 

--------------------------------------------------------------------------------


(i) Specific Enforcement.  Executive acknowledges that the covenants of
Executive contained in Sections 6 and 9(a) of this Agreement are special and
unique, that a breach by Executive of any term or provision of either of
Sections 6 or 9(a) hereof may cause irreparable injury to the Company and/or
other affiliates of the Company, and that remedies at law for the breach of any
terms or provisions of Sections 6 or 9(a) hereof may be
inadequate.  Accordingly, notwithstanding the provisions of Section 12(h), in
addition to any other remedies it may have in the event of breach, the Company
shall be entitled to enforce specific performance of the terms and provisions of
Sections 6 or 9(a) hereof, to obtain temporary and permanent injunctive relief
to prevent the continued breach of such terms and provisions without the
necessity of posting a bond or of proving actual damage.  The party prevailing
in any such action shall be entitled to be reimbursed by the other party for
reasonable attorney fees incurred in respect of the foregoing.  For purposes of
this Section 12(i) and Sections 6 and 9(a) hereof, each affiliate of the Company
shall be deemed a third party beneficiary entitled to the benefits of such
Sections and shall be entitled to enforce Sections 6 and 9(a) of this Agreement
in accordance with this Section 12(i).
 
(j) Survival.  Sections 4, 5, 6, 7, 8, 9, 11 and 12 of this Agreement shall
survive the termination of Executive’s employment during the Term.
 
(k) Interpretation.  The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect.  Whenever the terms
“hereof”, “hereby”, “herein”, or words of similar import are used in this
Agreement they shall be construed as referring to this Agreement in its entirety
rather than to a particular section or provision, unless the context
specifically indicates to the contrary.  Any reference to a particular “Section”
or “paragraph” shall be construed as referring to the indicated section or
paragraph of this Agreement unless the context indicates to the contrary.  The
use of the term “including” herein shall be construed as meaning “including
without limitation.”
 
IN WITNESS WHEREOF, Executive has hereunto set his hand and, pursuant to the
authorization from the Board, the Company has caused this Agreement to be
executed in its name on its behalf, all as of the Effective Date.


EXECUTIVE
 






Byron R. Kelley




REGENCY GP LLC






By:           
Name:                      
Title:                      

 